Citation Nr: 0015220	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular evaluation for hemorrhoids, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from February 1953 to 
January 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In May 1999, the Board denied the veteran's claim for an 
increased evaluation for his service-connected hemorrhoids, 
and remanded the claim to the RO for consideration of an 
extra-schedular evaluation.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of this appeal has been obtained.

2.  The veteran's hemorrhoid disability is not productive of 
such an exceptional or unusual disability picture as to 
render impractical the applicability of the regular schedular 
standard.


CONCLUSION OF LAW

The criteria for an extra-schedular rating for hemorrhoids is 
not shown. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 3.321(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is currently in effect for hemorrhoids 
with proctitis and rectal stricture, currently evaluated as 
20 percent disabling.  Under the applicable criteria, 
hemorrhoids are evaluated under the provisions of 38 C.F.R. 
4.114, Diagnostic Code 7336.  Under this code, a 
noncompensable rating is assigned when internal or external 
hemorrhoids are mild or moderate.  A 10 percent rating is 
assigned when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating, the highest rating under this code, is 
assigned for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  Higher ratings are 
provided for impairment of sphincter control (Diagnostic Code 
7332); stricture of the anus or rectum (Diagnostic Code 
7333); prolapse of the rectum (Diagnostic Code 7334); and 
fistula in ano which is rated as analogous to impairment of 
sphincter control (Diagnostic Codes 7335-7332).

The evidence shows that the veteran was granted service 
connection for postoperative residuals of hemorrhoids in 
October 1972, and a 10 percent evaluation was assigned.  This 
was based on service medical records which showed that he had 
undergone a hemorrhoidectomy in service and on VA medical 
examination in September 1972 which showed two small 
hemorrhoids and one large prolapsing one with many bleeding 
points as well as a tender and painful area.  In June 1973, 
the veteran's disability was recharacterized as, 
postoperative residuals of hemorrhoids with fistula in ano 
and perirectal cyst.  The 10 percent evaluation was 
continued.  In November 1976, the veteran's evaluation was 
increased to 20 percent, after VA examination showed that he 
had exquisite tenderness with chronic inflammatory changes.  
The disability was recharacterized as postoperative residuals 
of hemorrhoids with proctitis and rectal stricture.  

On VA examination in July 1992, the veteran complained of 
bleeding two to three times a month for the last twenty 
years.  He reported that 3 to 4 times a week, his stool would 
soil his underwear.  It was reported that he did not have any 
tenesmus, dehydration, or malnutrition.  On examination there 
was no hemorrhoidal swelling and no anal stricture.  The 
stool was guaiac negative.  The examiner was unable to assess 
the presence of a competent anal sphincter due to discomfort 
complaints by the veteran.  A diagnosis was not given.  On VA 
gastrointestinal consultation that same month, small external 
hemorrhoids were noted.   

The veteran testified at personal hearing in January 1993.  
He testified concerning the history of his disability, and 
his current complaints.  A complete transcript is of record.  

Private medical records from the St. Louis Medical Center 
show treatment for rectal bleeding and findings of small 
hemorrhoids in 1993.  On VA examination in October 1993, the 
veteran reported having loose stools, from 0 to 3 times a 
day, with rectal bleeding daily.  He reported having 
incontinence and leakage of blood.  On rectal examination, 
skin tags were noted.  The anal canal was stenotic and 
apparently tender.  There was a decreased squeeze noted.  
There was no tenesmus, dehydration or malnutrition.  A 
diagnosis was not given, pending further evaluation.  

The veteran, in his December 1993 substantive appeal, 
reported that he has been unable to secure employment due to 
his service-connected hemorrhoid disability.  He stated that 
his symptom of bleeding necessitated his wearing a pad.  He 
reported that he had lost jobs after reporting his rectal 
bleeding problems.  He argued that therefore, he should be 
assigned an evaluation above 20 percent.  

On VA examination in July 1996, the veteran reported having 
bowel movements once a day.  He reported having bleeding from 
his hemorrhoids, and that he last bled about two weeks prior.  
Examination showed one hemorrhoid, no fissures and no 
bleeding.  Anal tone was firm and the stool was guaiac 
negative.  The pertinent diagnoses were hemorrhoid; and 
rectal/anal stricture (mild).  

The veteran was examined by VA in December 1997.  He reported 
having fecal incontinence daily and that he wore a pad daily.  
The examiner reported that there were no clinical symptoms of 
fecal incontinence, no hemorrhoids, no fissures, no fistulas 
and no rectal masses.  It was reported that there were no 
clinical symptoms of anemia, and no evidence of bleeding.  
The examination was positive for skin tags.  The examiner 
noted that although there was no definite documentation, the 
veteran reported daily fecal incontinence and biweekly 
episodes of hematochezia.  It was noted that the veteran's 
symptoms might well be related to his previous hemorrhoid 
surgery.  

Subsequent to the May 1999 Board remand, the RO sent a letter 
to the veteran requesting that he provide additional 
information and evidence concerning lost time from work and 
any other evidence that the hemorrhoid disability had caused 
lost time from work.  He was also asked to provide 
information on any hospitalizations that he may have had for 
hemorrhoids.  The RO's letter is dated June 16, 1999.  The RO 
further requested that the veteran provide that information 
as soon as possible.  The veteran responded in July 1999 that 
all of his past employers were no longer in business except 
for one which had no record of his medical problem.  The 
veteran also stated that he could not remember the name of 
the company that he left after two weeks when he began 
seriously bleeding.  

The RO issued a supplemental statement of the case in October 
1999 that considered an extraschedular rating.  The cover 
letter accompanying the supplemental statement of the case 
informed the veteran that he had an additional 60 days to 
make any comment.

The record shows that the veteran's claim is well grounded, 
meaning that it is plausible.  The Board finds that all 
relevant evidence for equitable disposition of this claim has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist him since all 
relevant development has been conducted. 38 U.S.C.A. § 
5107(a) (West 1991).

38 C.F.R. § 3.321(b) (1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.

The Board notes that frequent periods of hospitalization have 
not been shown or alleged.  Neither does the evidence show 
that this disability has resulted in marked interference with 
the veteran's employment or that other remarkable factors 
warranting an extra-schedular rating exist in this case.  
Although the veteran reported that he was unable to work due 
to his bleeding, and that he had lost jobs due to this 
disability, he was not able to submit evidence, beyond his 
original contention, of any actual work loss due to the 
hemorrhoid disability.  The Board notes that there is no 
medical opinion that hemorrhoids would preclude working at 
times.  

Some impairment of earning potential is conceded in the 20 
percent rating assigned. Beyond that, there has been no 
showing that the disability is productive of such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard.  Neither the veteran's statements nor the medical 
records show that his service-connected hemorrhoids, standing 
alone, warrant assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).


ORDER

The claim for an extra-schedular evaluation for hemorrhoids 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

